Citation Nr: 0731203	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction of nonservice-connected Department of 
Veterans Affairs (VA) pension benefits based upon the receipt 
of Social Security income, effective January 1, 2005, was 
proper.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel





INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 administrative decision 
of the Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) that determined that the veteran's 
Social Security income was countable under the VA pension 
program, and that the maximum annual rate of VA pension 
benefits payable to the veteran must be retroactively offset 
and reduced by the amount of the countable Social Security 
income.  The veteran challenged that decision with respect to 
the RO's recognition of Social Security income benefits as 
countable income for the purpose of qualification for VA 
pension benefits.  

In August 2007, the veteran appeared at a Board hearing 
before the undersigned Veterans Law Judge sitting at the 
Board's Central Office in Washington, D.C.  The transcript of 
that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA pension benefits, 
effective from December 2003.  The veteran has been in 
receipt of Social Security income, effective from December 
2004.  

2.  The veteran's Social Security income consists of 
recurring monthly payments from the Social Security 
Administration that are not specifically excluded as 
countable income by pertinent VA law or regulations.  


CONCLUSION OF LAW

Social Security income is countable income for VA purposes, 
including for the purpose of determining eligibility for VA 
pension benefits, and the reduction of the veteran's VA 
pension benefits based upon the receipt of Social Security 
income, effective January 1, 2005, was proper.  38 U.S.C.A. 
§§ 1503, 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) as embodied 
in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) and the implementing regulations 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006) define and 
mandate the notice and assistance that VA is required to 
provide claimants in the development of the factual evidence 
necessary to advance their claims for VA benefits.  However, 
under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002) (where "the law as mandated by statute, and not 
the evidence, is dispositive . . ., the VCAA is not 
applicable").  See also Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (regarding entitlement to recognition as 
surviving spouse for purposes of reinstatement of death 
pension benefits, Court recognizes that neither duty to 
assist nor duty to notify provisions of VCAA are implicated 
when question is limited to interpretation and application of 
a statute), and Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In any event, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in a February 
2006 letter notifying him of its decision, a March 2006 
letter notifying him of his legal options, and the statement 
of the case issued to him in August 2006.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons his claim was denied and the evidence it had 
considered in denying the claim.  Further, in the statement 
of the case, the RO advised the veteran of the legal criteria 
governing entitlement to the benefits sought on appeal, 
including reference to pertinent statutes and regulations.  
The veteran has been given an opportunity to provide evidence 
and argument on the matter.  

VA has also made reasonable efforts to assist the veteran in 
obtaining and presenting evidence for his claim, including 
affording him a Board hearing.  All obtainable evidence 
identified by the veteran relative to his claim has been 
associated with the claims file, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Accordingly, it is not prejudicial to the veteran if 
the Board proceeds to issue a decision on the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Contentions

The veteran maintains that his VA pension should not have 
been reduced because the income from his Social Security 
benefits should not have been countable towards his total 
annual income for VA pension purposes so as to offset his 
pension.  

The veteran has advanced two distinct theories as to why his 
Social Security benefits should not be considered countable 
income.  First, the veteran notes that at the time that he 
was initially awarded VA pension he was not in receipt of 
Social Security benefits, and since VA had not specifically 
provided him notice that it was countable, he had no reason 
to inform VA of his receipt of those benefits.  To the 
contrary, the veteran believes that he was misled by some of 
the documents that he received from VA because they appeared 
to suggest that Social Security Benefits would not be 
counted.  He has noted specifically that one of the documents 
indicated that Supplemental Security Income (SSI) benefits 
would not be countable towards his annual limits.  He states 
that this misled him into thinking that all benefits from the 
Social Security Administration, including Social Security 
income benefits, would be excluded.  The veteran believes 
that because of these discrepancies it was, and continues to 
be, inequitable for VA to reduce his pension.  

The veteran has also argued that the provisions of 38 C.F.R. 
§ 3.272(b) excludes "maintenance" income from countable 
income for the purposes of determining entitlement to VA 
pension, and since Social Security income provides a source 
of "maintenance" to its recipients, it should be excluded.  
In that regard, the veteran views Social Security income as 
similar to Supplemental Security Income (which, as noted 
above, is not countable) because they are both government 
maintenance programs.  

Analysis

Essentially, pension is a periodic payment made by VA to a 
veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran 
because of the nonservice-connected death of the veteran.  
The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

In determining the recipient's annual countable income, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded under § 3.272.  See 38 
U.S.C.A. § 501; 38 C.F.R. §§ 3.271, 3.272.  Whenever there is 
a change in the maximum annual pension rate, or in the 
recipient's family income, the monthly rate of pension 
payable shall be adjusted effective the date of change.  See 
38 U.S.C.A. § 501; 38 C.F.R. § 3.273.

The basic facts in this case are not in dispute.  In November 
2003, the veteran filed a claim for VA pension benefits based 
upon his service during the Vietnam War era.  On his VA Form 
21-526, application, the veteran indicated that he was not in 
receipt of any recurring monthly income, including Social 
Security income and "Supplemental Security (SSI/Public 
Assistance)."  In September 2004, the veteran was awarded VA 
pension, effective from December 2003.  In the September 2004 
letter of notification to the veteran, it was noted that the 
income that VA counted to award the pension benefit included 
"$0 Annual Income, $0 Annual Social Security, $0 Annual 
Retirement, and $1,500 Annual Other Sources."  The veteran 
was advised that it was his responsibility to tell VA "right 
away" if his "income . . . changes (i.e., earnings, Social 
Security Benefits, lottery and gambling winnings)."

In January 2006, the veteran filed VA Form 21-0516, Improved 
Pension Eligibility Verification Report, in which he 
indicated that his gross monthly income included $760 of 
Social Security income.  

In February 2006, the RO sent a letter to the veteran that 
informed him that his VA pension payments were being reduced 
based upon his report of $760 in monthly Social Security 
income, effective from the beginning of the 2005 income 
reporting period.  The veteran was informed that his monthly 
pension award was amended retroactively, effective from 
January 1, 2005, based upon countable annual income from 
Social Security in the amount of $9,120.  It was further 
noted that this adjustment resulted in an overpayment of VA 
pension benefits to the veteran.  In March 2006, the veteran 
was informed that an overpayment of $10,733 had been created 
that would have to be repaid to VA.  

As noted above, the veteran challenged the basis for the 
reduction of his pension, specifically claiming that his 
Social Security income should not be countable for VA pension 
eligibility purposes.  

The law governing whether a recipient's income is countable 
for pension benefits purposes is clear, in that "payments of 
any kind from any source shall be counted as income . . . 
unless specifically excluded under § 3.272." (emphasis 
added)  38 C.F.R. § 3.271(a).  A detailed and itemized review 
of 38 C.F.R. § 3.272 fails to disclose how Social Security 
income would qualify for exclusion from countable income for 
VA pension purposes under any reasonable interpretation.  

As noted above, the veteran maintains that his Social 
Security income is based upon maintenance needs, and argues 
that it should be treated as uncountable for VA income 
purposes under 38 C.F.R. § 3.272(b) just like SSI.  VA laws 
and regulations, however, are not in agreement with the 
veteran's interpretation.  38 C.F.R. § 3.272(b) excludes from 
countable income for VA pension purposes, "the value of 
maintenance furnished by a relative, friend, or charitable 
organization (civic or governmental) . . . ."  Social 
Security income is a retirement benefit governed by the 
Social Security Administration that is based upon a 
recipient's earnings over his or her lifetime, and is not 
based upon the need of the recipient, while the SSI program 
is, in fact, based upon the need of the recipient.  In other 
words, although the Social Security Administration is a 
governmental organization, its function in administering 
Social Security income is not "charitable."  Social 
Security income cannot be considered "maintenance" 
furnished by a charitable organization, government or 
otherwise.  Critically, exclusions from countable income do 
not include Social Security benefits.  38 C.F.R. § 3.272.

The veteran has also maintained that he was not properly 
notified, and in fact was misled by VA regarding the 
necessity to report his Social Security benefits for purposes 
of qualifying for VA pension benefits.  He further states 
that he was not notified that the receipt of Social Security 
benefits would offset and reduce his VA pension payments.  He 
argues that it would thus be inequitable to reduce those 
benefits.  It must be noted, however, that at the time the 
veteran was awarded VA pension in September 2004, he was 
specifically advised that the amount of his pension was based 
upon the receipt of $0 in Social Security benefits, and was 
further advised of the necessity to report changes to his 
income from Social Security.  Even if it could be shown that 
the veteran was placed at a disadvantage because of a failure 
on the part of VA to timely notify him about the effect of 
Social Security income on his VA pension (which appears 
unlikely), equitable considerations are not for application 
in matters such as these where the law and not the evidence 
is dispositive.  

Although the Board is extremely sympathetic to the financial 
burdens facing the veteran, it is also bound by the laws 
passed by the United States Congress, including those 
relating to the determination of what is considered countable 
income for VA pension eligibility purposes.  The Board 
acknowledges the arguments advanced by the veteran.  However, 
where the law and not the evidence is dispositive, the appeal 
must be denied as without legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

The reduction of nonservice-connected VA pension benefits 
based upon the receipt of Social Security income, effective 
January 1, 2005, was proper, and the appeal is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


